The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method, a device, and a non-transitory computer storage medium storing instructions of a computer program causing implementation of the method, the method being implemented by the device.  The method, comprises obtaining audio signals, applying a quantization of direction measurements of sound intensity based on the audio signals and establishing a corresponding acoustic activity map in a sound source localization space, constructing at least one vector basis and projecting the acoustic activity map onto at least one axis of the vector basis, searching for at least one peak of acoustic activity in the map projection, and assigning a sound source to the identification of the identified local peak, using claimed mathematical formulas/equations.  The subject matter of each claim is judged to be similar to the judicial exceptions found in Parker vs. Flook (see MPEP 2106.04(a)(2)(I.)(B.)(iii) under mathematical concepts) as the current claims are directed to gathering data, plugging into mathematical formulas/equations, and computing a result.  The claims are also judged to be similar to the judicial exception found in Electric Power Group vs. Alstom (see MPEP 2106.04(a)(2)(III.)(A.) second set of bullets, bullet one under mental processes) as the current claims are directed to collecting information, analyzing it, and displaying certain results of the collection and analysis.
This judicial exception is not integrated into a practical application because each independent claim merely recites the above mathematical steps and mental process without applying it to any specific result.  The claims recite elements at a high level of generality (i.e., as a generic processor performing a generic computer function of using the above mathematical formulas to analyze data over a certain period of time) such that it amounts no more than mere instructions to apply the exception using the generic computer components.  The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor to perform the mathematical formulas amounts to no more than mere instructions to apply the exception using generic computer components.  The claims are not patent eligible.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagata (EP 0795851).
Regarding claim 1, Nagata discloses a device and a method for processing acoustic signals in order to detect one or more sound sources in a sound scene, the method being implemented in the device, comprising:  obtaining a plurality of signals representative of the sound scene, captured by a plurality of microphones of predefined positions (e.g., microphones NO.1, … NO.i at positions (x1, y1), … (xi, yi); see figs. 5A, 5B; see also, fig. 9, step S2, and page 8, lines 26-27, regarding “the speeches entered at N sets of microphones are A/D converted …, for all N channels in parallel, by the speech input unit 1”); based on the signals captured by the microphones and on the positions of the microphones, applying a quantization of directional measurements of sound intensity and establishing a corresponding acoustic activity map in a sound source localization space, the space being of dimension N (see fig. 9, step S4, and page 8, lines 40-43, regarding “the arriving power distribution … is obtained as the sound source position judgement information for each assumed position or direction.  This calculation is carried out over the entire space to be searched through, so as to obtain the spatial distribution of the arriving powers”); constructing at least one vector basis of dimension less than N; projecting the acoustic activity map onto at last one axis (e.g., θ direction; see fig. 6) of the vector basis (see also, page 7, lines 27-29, regarding “by calculating Pk(θ) for each direction or position, the arriving direction or the sound source position can be estimated as a position of the peak.  To this end, in a case of obtaining the sound source direction, the sound source position search unit 3 calculates Pk(θ) while sequentially changing θ gradually”); searching for at least one local peak of acoustic activity in the map projection (see fig. 6, regarding “Peak Portions”; see also, fig. 9, step S5); and in response to a local peak being identified, assigning to the identification of the identified local peak a sound source present in the scene (see fig. 9, step S5; and page 8, lines 46-47, regarding “the largest peak is extracted from this P(θ)total and identified as the sound source position”).
	Regarding claims 2 and 3, the signals are obtained over successive frames having each a duration corresponding to a predetermined observation period, and wherein the establishment of the acoustic activity map comprises:  collecting indices of several consecutive frames; and quantizing the indices on a grid of the N-dimensional space.  See page 8, lines 35-, regarding “as shown in Fig. 10, the calculation of the correlation matrix Rk is realized by obtaining the correlation matrix Rk as a time average of the audio-correlation matrices of samples for 20 frames taken at an interval of 2 samples from a frame data of 256 samples (points) for example.”
	Regarding claim 4, the search for a local peak of acoustic activity in the map projection comprises:  processing the map projection using a clustering technique; and identifying cluster centers as positions of sources.  See fig. 6, for example, regarding “average value”.
	Regarding claims 5 and 6, from at least one coordinate of the local peak, estimating in the vector basis at least a first direction of arrival of the sound coming from the sound source corresponding to the local peak.  See page. 7, lines 26-28.
	Regarding claim 7, the signals captured by the microphones are subdivided into frequency sub-bands.  See page 5, lines 30-31, regarding “the sound wave arriving direction or the sound source position is estimated by synthesizing the above described power distribution obtained for each of M frequency bandwidths”.
	Regarding claim 15, a low-pass frequency filter is applied to the projection of the acoustic activity map.  See page 5, lines 17-23.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (EP 0795851), as applied to claim 1 above, in further view of Nakadai et al. (US 2012/0195436).
Nagata discloses the invention as claimed, but fails to specifically teach that the device includes a non-transitory computer-readable medium comprising instructions stored thereon which when executed by a processor configure the device to perform the method as claimed.  Nakadai discloses a device, a method for processing acoustic signals in order to detect one or more sound sources, and a non-transitory computer storage medium comprising instructions stored thereon which when executed by a processor configure the device to perform the method, in the same field of endeavor, for the purpose of enabling a computer system to read and execute the program recorded in the recording medium and perform the method of the invention with improved results (see para. 0202).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Nagata, in view of Nakadai, such that the device includes a non-transitory computer-readable medium comprising instructions stored thereon which when executed by a processor configure the device to perform the method as claimed.  A practitioner in the art would have been motivated to do this for the purpose of enabling a computer system to read and execute the program recorded in the recording medium and perform the method of the invention with improved results.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 each disclose a method and device for processing acoustic signals for sound localization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
October 14, 2022